Citation Nr: 0807159	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a heart disability 
and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hearing loss 
disability and, if so, whether service connection should be 
granted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which found no new and material evidence to 
reopen the veteran's hearing loss claim, and denied the 
claims for a heart disability and tinnitus on the merits.  
(The Board notes that during the course of the appeal, the 
veteran's claims file was temporarily brokered to the 
Philadelphia, Pennsylvania VA RO from the Buffalo, New York 
RO.)

Despite the determination reached by the RO on the heart 
disability or hearing loss claims, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

As will be discussed below, the Board is reopening the 
veteran's claim of service connection for a heart disability.  
That claim will then be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was notified in March 1992 of a rating 
decision denying his claim for service connection for chest 
pain and hearing loss; he did not appeal that decision.

2.  The evidence received since the time of the last prior 
denial for a heart disability relates to an unestablished 
fact necessary to substantiate the claims, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence received since the time of the last prior 
denial for hearing loss does not raise a reasonable 
possibility of substantiating the claim.

4.  The competent and probative medical evidence of record 
indicates the veteran's tinnitus is related to active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Tinnitus was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2004, prior to its 
initial adjudication of these claims.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The November 2004 VCAA letter is in compliance with 
the Court's holding in Kent.  The letter specifically 
informed the veteran of the type of evidence that was lacking 
in the record at the time of the prior denial, and of the 
type of evidence that is necessary to reopen the heart 
disability and hearing loss claims.  So, there is no error in 
the notice provided for these claims and no prejudice can 
result from their adjudication.

Although the veteran was only recently provided notice, in 
April 2006, of the type of evidence necessary to establish a 
disability rating or effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the veteran's 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of that claim was no 
more than harmless error.  The tinnitus claim is being 
granted, so the RO will address the appropriate rating and 
effective date in implementing the Board's decision.

With respect to the veteran's petition to reopen his hearing 
loss claim, the Board also notes that the veteran has been 
afforded appropriate VA examinations and service medical 
records and pertinent VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claims.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran was initially denied entitlement to service 
connection for chest pain and hearing loss disabilities in a 
rating decision dated in February 1992, based on the RO's 
determination that the veteran had no current hearing loss 
and there was no evidence his chest pain was caused by an 
underlying disability.  He was notified of that decision in 
March 1992, and he did not appeal.  Evidence of record at the 
time of the February 1992 decision included service medical 
records that consisted of numerous audiometric examinations 
and outpatient records showing the veteran's complaints of 
chest pain, among other things.  In addition, the veteran's 
November 1991 VA examination included audiometric findings 
interpreted as normal left ear hearing loss and very mild 
high frequency sensorineural hearing loss in the veteran's 
right ear.  The veteran's chest pain was described by this 
examiner as being of undetermined origin.

Heart Disability

Evidence received subsequent to the February 1992 rating 
decision includes a private outpatient record from June 2004.  
This record includes a diagnosis, pertaining to the veteran's 
heart, of trace mitral regurgitation and tricuspid 
regurgitation.  This evidence is new, in that it was not of 
record and not previously considered.  It is also material, 
in that it is evidence of a current heart disability.  
Because a current heart disability was not shown by the 
evidence at the time of the veteran's February 1992 rating 
decision, this evidence is neither cumulative nor redundant 
of other evidence and raises a reasonable possibility of 
substantiating the veteran's claim.  Therefore, reopening the 
veteran's claim of service connection for a heart disability 
is in order.

Hearing Loss

With respect to the veteran's claimed hearing loss 
disability, however, the evidence submitted is not new and 
material.  The January 2005 VA audiology examination includes 
an audiological evaluation where pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
25
LEFT
5
10
10
20
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

Based on his findings, the examiner noted that the veteran 
had a mild sensorineural hearing loss at the 6000 hertz 
frequency in the left ear.  His examination was otherwise 
normal.  The examiner noted that in the general population 
hearing worsens with age, and that the veteran's hearing was 
very good for his age.  He also reviewed the claims file and 
opined that the veteran's current hearing loss was not caused 
by or the result of service.

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385, 
which provides that impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CMC Test are less than 
94 percent.  The findings in the January 2005 VA audiometry 
report do not show that the veteran has a hearing loss 
disability for VA rating purposes, even when considering that 
he may have some reduced hearing in higher frequencies.  So, 
while new, this examination report does not raise a 
reasonable possibility of substantiating the veteran's claim 
and it is, therefore, not new and material evidence.  
Accordingly, a reopening of the veteran's claim of service 
connection for hearing loss is not in order.

Service Connection

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests endocarditis 
or tinnitus to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he worked on the flight lines for 7 
years in the Air Force, and that his ears started ringing at 
that time.  In the alternative, his representative contends 
in a February 2006 statement that the veteran's in service 
motor vehicle accident caused a concussion, which likely 
resulted in tinnitus.

Service medical records are negative for complaints of 
tinnitus.  However, the veteran was in a motor vehicle 
accident in November 1980.  Service treatment records, 
including dental and medical notes, are replete with 
references to the veteran's use of penicillin.  Also, his 
Department of Defense Form 214 (DD-214) shows that he served 
in the Air Force as an electronic warfare systems specialist 
for 7 years.

Following service, the veteran did not complain of tinnitus 
at his November 1991 audiometry examination.  The first 
medical evidence of tinnitus was his January 2005 VA 
audiology examination, in conjunction with this claim, where 
the veteran reported to the examiner that he had constant 
ringing in his ears.  The examiner who rendered the initial 
tinnitus diagnosis opined that the veteran's tinnitus had 
it's onset following discharge.  In contradiction of this, 
however, he also opined that the veteran's tinnitus was more 
likely related to a history of motor vehicle accidents and 
anti-biotic use, both of which are well documented during 
service.  This examination report is the most probative 
evidence of record regarding the etiology of the veteran's 
claimed tinnitus, and it indicates that tinnitus was caused 
by activities the veteran engaged in during service.  There 
is no opinion distinguishing pre or post service motor 
vehicle accidents and anti-biotic use with those activities 
that took place during service.  Resolving doubt in the 
veteran's favor, a grant of service connection for tinnitus 
is in order.  38 C.F.R. § 3.102


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection of a heart disability is granted.

The Board having determined that new and material evidence 
has not been presented, reopening of the veteran's claim for 
service connection for hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The veteran contends that his current heart disability is 
somehow linked to a pre-service history of childhood 
rheumatic fever.

Service medical records show that the veteran reported for 
outpatient treatment in November 1973 and, upon auscultation, 
the attending physician found an early systolic ejection type 
murmur.  This was noted to change with respiration and 
position.  Subsequent to this, the veteran complained of 
heart related symptoms on several occasions from May 1979 
through February 1989.  Moreover, numerous service medical 
and dental records refer to the use of penicillin, as a 
prophylactic measure, to address any possible residuals of 
rheumatic fever.  On the other hand, a September 1986 
echocardiogram was normal and subsequent studies did not 
reveal any objective or clinical evidence of heart problems.

Following service, the veteran underwent a VA examination in 
November 1991.  An echocardiogram at that time noted focal 
thickening of the aortic valve cusps, but that aortic valve 
opened well.  Focal thickening of the mitral valve leaflets 
was noted, but the mitral valve also opened well.  Private 
outpatient records dated June 2004 address the veteran's 
continued complaints of chest pain.  An echocardiogram from 
this time showed borderline right ventricle enlargement, 
trace mitral valve prolapse and regurgitation, trace 
tricuspid regurgitation, and left ventricular hypertrophy.

So, in this case, there is evidence that the veteran has a 
current heart disability.  Also, there is evidence of a 
history of heart related complaints, treatment, and symptoms 
through the veteran's period of service and relating back to 
childhood.  Consequently, the Board concludes that a remand 
is necessary in order to accord the veteran a VA examination, 
which includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his heart disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

As the claim is otherwise being remanded, the Board notes 
that the veteran has not been sent VCAA notice that addresses 
the issue of aggravation under 38 C.F.R. § 3.306, regarding 
his claim of service connection for a heart disability.  As 
the veteran's entrance examination has not been located, and 
the possibility of the veteran's history of rheumatic fever 
and heart disability pre-existing service has been raised by 
the evidence, the veteran should be accorded appropriate 
notice on this issue.

In addition, evidence of record shows the veteran has been 
receiving medical care and treatment at the VA Medical Center 
in Albany, NY, until as recently as November 2005.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send a notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that meets the 
requirements in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007).  The letter 
must provide the veteran with the 
information or evidence needed to 
establish service connection on the basis 
of aggravation, pursuant to 38 C.F.R. 
§ 3.306.

2.  The RO or AMC should obtain the names 
and addresses of all VA and non-VA medical 
care providers who treated the veteran for 
a heart disability since November 2005.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO or AMC should schedule the 
veteran for a VA cardiology examination to 
ascertain the nature and etiology of his 
claimed heart disability.  The examiner 
should identify conduct all necessary 
tests and studies.

The examiner is directed to specifically 
identify the specific diagnosed heart 
ailment or ailments, if any, and whether 
any existing heart disabilities are 
consistent with the veteran's claimed 
history of childhood rheumatic fever.  The 
examiner is then asked to express an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that any diagnosed heart 
disability had it's onset during, before 
or after service, to include as a residual 
of the veteran's claimed childhood history 
of rheumatic fever.



If a heart disability is found to have 
pre-existed service, the examiner should 
indicate whether it was chronically 
aggravated during service (i.e., a 
permanent increase in severity during 
service not due to the natural progression 
of the condition); and, if so, whether the 
aggravation led to the current disability.  
If, on the other hand, a diagnosed 
disability is deemed not to have pre-
existed service, the examiner should 
indicate whether this condition 
nonetheless began during service and 
whether the veteran continues to have this 
disability (or residuals of the disease).

To facilitate responding to these 
questions posed, the claims file must be 
made available for the examiner's review 
of the veteran's pertinent medical 
history, to include both a complete copy 
of this remand.

4.  The RO or the AMC should also 
undertake any other indicated development.

5.  The RO should then re-adjudicate the 
claim of service connection for a heart 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


